DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 14, 19, 26, 28, 31, 45, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The instant claims require that the continuous, non-adherent porcine cell line comprises an endogenous protease for activation of any virus species encompassed within the genus of myxovirus (claim 1) and a method of producing myxovirus (claims 19 and 26); where the cell lines are selected from porcine kidney-15S (PK-15S) (claims 11 and 28) or swine testis S (STS) (claims 14 and 31). Instant claims 45 and 46 further specify that the myxovirus genus is further selected from Orthomyxoviridae or Paramyxoviridae families. 
The instant disclosure demonstrates propagation of low pathogenic influenza A viruses in PK-15S and STS cells, see paragraphs [0197-0208] and Figures 4-6 in the instant published disclosure, USPgPub 2019/0300863, of record. However, there is an inadequate written description for propagating any myxovirus in any continuous, non-adherent porcine cell line comprising unidentified endogenous proteases necessary for any myxovirus activation. The skilled artisan would not recognize whether an essential endogenous protease would be inherent in a continuous, non-adherent porcine cell line to propagate any myxovirus. The skilled artisan would also not be able to determine which endogenous protease would be essential for activation for the broad scope of divergent myxoviruses encompassed by the instant claims. Kinder, ("Pneumovirus Infections: Understanding RSV and HMPV Entry, Replication, and Spread." (2020) Theses and Dissertations--Molecular and Cellular Biochemistry; UKnowledge (48) University of Kentucky) teach that endogenous proteases that cleave the human metapneumovirus (a paramyxovirus) F protein have not been identified, see the full paragraph on page 9 and the discussion following “Identifying and targeting proteases for antiviral treatment of HMPV” beginning on pages 121-124. Additionally, Sreenivasan et al. (Virology. 2019; 528: 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
The specification does not provide adequate written description of the claimed invention. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the.. .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, i.e., the requisite endogenous proteases inherent in any porcine cell line that propagates any myxovirus.


Ex Parte Kubin further stated on page 16 that:
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, 323 F.3d at 969 stated that:
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention. While the instant disclosure demonstrates propagation of low pathogenic influenza A viruses in PK-15S and STS cells, the instant disclosure requisite endogenous proteases inherent in any porcine cell line that propagates any myxovirus. There is no evidence of adequate written description encompassing the broad genus of requisite endogenous proteases inherent in any porcine cell line that propagates any myxovirus. Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.” An invitation for further research by testing to determine which endogenous proteases possess the requisite characteristics to propagate any myxovirus does not satisfy written description requirement. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341 (Fed. Cir. 2010) (en banc).
Given that the specification has only described propagation of low pathogenic influenza A viruses in PK-15S and STS cells, see paragraphs [0197-0208] and Figures 4-6 in the instant published disclosure, USPgPub 2019/0300863, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
s 1, 11, 14, 19, 26, 28, 31, 45, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for propagation of low pathogenic influenza A viruses in PK-15S and STS cells, does not reasonably provide enablement for propagating any myxovirus in any continuous, non-adherent porcine cell line comprising unidentified endogenous proteases necessary for any myxovirus activation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The instant claims require that the continuous, non-adherent porcine cell line comprises an endogenous protease for activation of any virus species encompassed within the genus of myxovirus (claim 1) and a method of producing myxovirus (claims 19 and 26); where the cell lines are selected from porcine kidney-15S (PK-15S) (claims 11 and 28) or swine testis S (STS) (claims 14 and 31). Instant claims 45 and 46 further specify that the myxovirus genus is further selected from Orthomyxoviridae or Paramyxoviridae families. 
The instant disclosure demonstrates propagation of low pathogenic influenza A viruses in PK-15S and STS cells, see paragraphs [0197-0208] and Figures 4-6 in the instant published disclosure, USPgPub 2019/0300863, of record. However, there is an inadequate written description for propagating any myxovirus in any continuous, non-adherent porcine cell line comprising unidentified endogenous proteases necessary for any myxovirus activation. The skilled artisan would not recognize whether an essential endogenous protease would be inherent in a continuous, non-adherent porcine cell line to propagate any myxovirus. The skilled artisan would also not be able to determine which endogenous protease would be essential for activation for the broad scope of divergent myxoviruses encompassed by the instant claims. Kinder, ("Pneumovirus Infections: Understanding RSV and HMPV Entry, Replication, and Spread." 
For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make or use the invention in the full scope claimed.
Allowable Subject Matter
Claims 13, 16, 30, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41-44 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648